Citation Nr: 0504754	
Decision Date: 02/18/05    Archive Date: 02/24/05

DOCKET NO.  03-28 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for residuals of a 
broken nose.  


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran had active duty service from February 1945 to 
October 1946.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2002 decision by the Honolulu, Hawaii, 
VA Regional Office (RO).  The case was remanded by the Board 
in August 2004 for a VA examination with opinion and the case 
is again before the Board.  The veteran testified before a 
Board hearing via videoconference in March 2004. 


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss and tinnitus are 
related to noise exposure during service.

2.  The veteran suffers from residuals of a broken nose 
during service. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss and subsequent tinnitus were 
incurred in the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).

2.  Residuals of a broken nose were incurred in the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues before the Board involve claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
sensorineural hearing loss, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Bilateral hearing loss

The veteran's October 1946 Report of Physical Examination 
prior to Discharge noted no ear abnormalities and he received 
a 15/15 on the whispered voice test for both ears.  There are 
no other service medical records in the file and they may 
have been destroyed at the 1973 fire at the National 
Personnel Records Center.  

The veteran provided a March 2004 statement from an 
individual who the veteran testified knew him before and 
after his period of active duty service.  This individual 
explained that he has known the veteran for more than fifty 
years and he remembers having to repeat things because the 
veteran could not hear.  The informant also advised the 
veteran to obtain hearing aids and recalled that the veteran 
obtained them in 1947 or 1948.  The veteran also testified at 
the March 2004 Videoconference Board hearing that he started 
having hearing problems in service during basic training due 
to noise exposure.    

The veteran underwent a VA examination with opinion in August 
2004.  On the authorized audiological evaluation on the same 
day, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
65
75
70
75
LEFT
60
65
80
70
75

Speech audiometry revealed speech recognition ability of 74 
percent in the right ear and of 74 percent in the left ear.  
The examiner determined that the audiogram revealed moderate-
severe to severe sensorineural hearing loss bilaterally.  

The examiner noted that the veteran reported unprotected 
noise exposure in the military and denied any noise exposure 
after service.  The examiner commented that there were no 
reliable hearing tests contained within the file.  The 
examiner opined that assuming the veteran's information was 
accurate and he entered the military with normal hearing, 
then it is more likely than not that his hearing loss and 
subsequent tinnitus "began with military noise exposure and 
worsened with aging process."

The veteran's separation qualification record shows that the 
veteran's military occupation after basic training was as an 
entertainment specialist.  It shows that he was an announcer 
for stage and radio shows.  Although not expressly argued by 
the veteran, the Board believes it reasonable to assume that 
such duties might also involve exposure to loud noise.  

The Board acknowledges the veteran's testimony at the Board 
hearing and finds that the veteran is credible.  The Board 
also notes that the statement of the veteran's buddy that the 
veteran was having trouble with his hearing as early as one 
year after service.  Assuming this information is accurate, 
the medical examiner at the VA examination opined that the 
veteran's hearing loss and subsequent tinnitus began in 
service.  

This case is made more difficult by the fact that only the 
veteran's separation examination report is available.  The 
fact that whispered voice testing was reported as 15/15 at 
that time argues against a finding that hearing loss was 
manifested during service.  However, the VA examiner had 
access to the claims file and it must be assumed that the 
examiner was aware of the discharge examination report.  It 
may be that the examiner believed the separation test to be 
unreliable.  After reviewing and weighing the very limited 
evidence as to this issue, the Board believes that there is 
an approximate balance of the positive evidence with the 
negative evidence.  In such a case, the benefit of the doubt 
goes to the veteran.  38 U.S.C.A. § 5107(b).  Consequently, 
entitlement to service connection for hearing loss and 
tinnitus is warranted.  
    
Residuals of a Broken Nose

The veteran's October 1946 Report of Physical Examination 
prior to Discharge noted that there were no nose 
abnormalities.  As discussed above, there are no other 
service medical records contained within the file.

The March 2004 buddy statement related that the veteran's 
buddy was aware of the veteran receiving a broken nose during 
the first couple months of training which caused some 
breathing problems.  The veteran also testified at the March 
2004 Board hearing that he broke his nose in the first months 
of basic training when he was pushed into the tree.  

At the August 2004 VA examination the examiner found an 
obvious deviation of the septum and the right naris was more 
obstructed than the left.  The examiner found that the left 
was occluded.  The examiner found that the oropharynx was 
clear and that he had adequate oropharynx opening.  The 
examiner's assessment was a deviated septum with obvious bony 
deformity of the septum.  The examiner noted that the veteran 
was not a surgical candidate.  The Board notes here that the 
VA examiner did not follow-through with an opinion as to a 
relationship to service.  However, the Board believes that 
the evidence as it stands is evenly balanced and that no 
useful purpose would be served by further delaying appellate 
review of this issue for another examination.  

Although the discharge examination did not document any 
deformity of the nose, the veteran's testimony has been 
consistent with his statements and an individual has reported 
that the veteran had referred to an inservice broken nose 
during the period just after service.  The evidence in 
support of the veteran's claim is certainly not overwhelming, 
but considering that the veteran's service medical records 
are incomplete and giving the veteran the benefit of the 
doubt, pursuant to 38 U.S.C.A. § 5107(b), the Board finds 
that he did have a broken nose in-service.  Consequently, 
entitlement to service connection for residuals to a broken 
nose.

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002) and implementing regulations at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2004).  The Board also 
acknowledges that various judicial decisions have addressed 
the notice and assistance requirement of VCAA.  See generally 
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002); Huston v. Principi, 17 
Vet. App. 195, 202 (2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  However, with regard to the issues before the Board, 
there is no need to address the details of VCAA notice and 
assistance since there is no detriment to the veteran as a 
result of any failure to fully comply with VCAA in view of 
the fact that the full benefit sought by the veteran is being 
granted by this decision of the Board.




ORDER

Entitlement to service connection for bilateral hearing loss 
and tinnitus is warranted.  Entitlement to service connection 
for residuals of a broken nose is warranted.  The appeal is 
granted. 



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


